UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120507 SPEECHSWITCH, INC. (Exact name of the Registrant) New Jersey 20-1862816 (State of Incorporation) (I.R.S. Employer ID Number) 6 Minneakoning Road, Flemington, New Jersey (Address of Principal Executive Offices) (Zip Code) 908-788-0077 (Registrant’s Telephone No. including Area Code) Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo _X_ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No _X_ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yes No _X_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company [x] (Do not check if a smaller reporting company) Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 1,400,096,193 shares outstanding of Class A Common stock, no par value as of March 31, 2010. 9,462,553,043 shares outstanding of Class A Common stock, no par value as of December 31, 2010. SPEECHSWITCH, INC. TABLE OF CONTENTS PAGE Part I – Financial Information Item 1.
